
	

116 HR 2398 : Veteran Housing Opportunities and Unemployment Support Extension Act of 2020
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 2398
		IN THE SENATE OF THE UNITED STATES
		January 14, 2020 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the United States Housing Act of 1937 and title 38, United States Code, to expand
			 eligibility for the HUD–VASH program, to direct the Secretary of Veterans
			 Affairs to submit annual reports to the Committees on Veterans’ Affairs of
			 the Senate and House of Representatives regarding homeless veterans, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Housing Opportunities and Unemployment Support Extension Act of 2020 or the Veteran HOUSE Act of 2020. 2.Expansion of eligibility for HUD–VASH (a)HUD provisionsSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following new subparagraph:
				
 (D)Veteran definedIn this paragraph, the term veteran has the meaning given that term in section 2002(b) of title 38, United States Code.. (b)VHA case managersSubsection (b) of section 2003 of title 38, United States Code, is amended by adding at the end the following: In the case of vouchers provided under the HUD–VASH program under section 8(o)(19) of such Act, for purposes of the preceding sentence, the term veteran shall have the meaning given such term in section 2002(b) of this title..
			3.Annual reports
 (a)In generalNot less frequently than once each year, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the homelessness services provided under programs of the Department of Veterans Affairs, including services under HUD–VASH program under section 8(o)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)).
 (b)Included informationEach such annual report shall include, with respect to the year preceding the submittal of the report, a statement of the number of eligible individuals who were furnished such homelessness services and the number of individuals furnished such services under each such program, disaggregated by the number of men who received such services and the number of women who received such services, and such other information as the Secretary considers appropriate.
			
	Passed the House of Representatives January 13, 2020.Cheryl L. Johnson,Clerk.
